FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   May 20, 2021
                                                                Christopher M. Wolpert
                                 TENTH CIRCUIT                      Clerk of Court



GREG PAUL REVERE SANCHEZ,

       Plaintiff - Appellant,

v.                                                       No. 20-4073
                                               (D.C. No. 2:18-CV-00069-DAK)
BEAVER COUNTY SHERIFF; FNU                                (D. Utah)
WOOLSEY; CAMERAN NOEL; FNU
HESSENTION; FNU HUSSEY; NERCE
ROBEN AVORY,

       Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.


      Mr. Greg Paul Revere Sanchez appeals from the district court’s dismissal of

his civil rights action arising under 42 U.S.C. § 1983. 1 The district court


      *
              This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and 10th Circuit Rule 32.1. After examining the briefs and
appellate record, this panel has determined unanimously that oral argument would
not materially assist in the determination of this appeal. See F ED . R. A PP . P.
34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted without
oral argument.
      1
             Because Mr. Sanchez appears pro se, we construe his filings
                                                                    (continued...)
dismissed Mr. Sanchez’s § 1983 action for failure to prosecute, pursuant to

Federal Rule of Civil Procedure 41(b), after he failed to comply with a court order

directing him to file a second amended complaint. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm the district court’s dismissal of Mr. Sanchez’s §

1983 action.

                                         I

      Mr. Sanchez is incarcerated in a Utah state prison. In January 2018, he

filed a § 1983 complaint pro se in Utah federal district court. His complaint

listed more than two dozen defendants; most were Utah state judges, prosecutors,

law enforcement officials, or correctional officers. Mr. Sanchez’s complaint

contained a scattershot of alleged civil rights violations. None were pleaded with

much precision. But the vast majority of his allegations related, in one way or

another, to Mr. Sanchez’s overarching claim that he was fraudulently and

maliciously prosecuted and imprisoned.

      In May 2019, the district court ordered Mr. Sanchez to file an amended

complaint to cure several deficiencies in his complaint. The court specifically

cited twelve aspects of Mr. Sanchez’s complaint that were deficient or possibly

deficient. Most of the alleged deficiencies related to improperly pleading certain


      1
        (...continued)
liberally, but we do not act as his advocate. See United States v. Parker, 720 F.3d
781, 784 n.1 (10th Cir. 2013).

                                         2
claims and improperly naming defendants without considering whether they were

immune. The court also provided guidance on how to cure the deficiencies.

      One month later, Mr. Sanchez filed an amended complaint. This time, Mr.

Sanchez listed only five defendants: two officers from the Beaver County, Utah,

sheriff’s office and three officers from the Beaver County jail. The amended

complaint reiterated many of Mr. Sanchez’s initial broad allegations about the

circumstances leading to his ostensibly wrongful imprisonment. However, against

the named defendants, Mr. Sanchez somewhat more precisely alleged that the

defendants fraudulently charged him with various crimes and harassed him in the

county jail.

      In April 2020, the district court ordered Mr. Sanchez to cure deficiencies in

his amended complaint. The court identified twelve deficiencies in the amended

complaint. Most deficiencies related again to improperly pleading certain claims

and naming certain defendants. The court provided guidance on how to cure the

deficiencies and ordered Mr. Sanchez to file a second amended complaint within

thirty days.

      Mr. Sanchez never filed a second amended complaint. On June 18, 2020,

the district court dismissed the action for failure to prosecute, pursuant to

Rule 41(b). The court technically dismissed the action without prejudice.

However, the court noted that the statute of limitations might have expired on


                                          3
some of Mr. Sanchez’s claims. Therefore, the court assumed that the statute of

limitations had run on all of his claims and that a dismissal of the action was

effectively with prejudice.

      The court therefore looked to our decision in Ehrenhaus v. Reynolds, 965

F.2d 916 (10th Cir. 1992), to determine whether a dismissal of Mr. Sanchez’s

action was appropriate. In Ehrenhaus, we directed courts to consider five factors

when dismissing an action with prejudice: (1) the degree of actual prejudice to the

defendant, (2) the amount of interference with the judicial process, (3) the

litigant’s culpability, (4) whether the court warned the noncomplying litigant that

dismissal of the action was a likely sanction, and (5) the efficacy of lesser

sanctions. See Ehrenhaus, 965 F.2d at 921. The district court expressly weighed

each Ehrenhaus factor and concluded that dismissal with prejudice was

appropriate. Mr. Sanchez has brought this timely appeal.

                                          II

      Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails

to prosecute or to comply with . . . a court order, a defendant may move to

dismiss the action or any claim against it.” F ED . R. C IV . P. 41(b). “Although the

language of Rule 41(b) requires that the defendant file a motion to dismiss, the

Rule has long been interpreted to permit courts to dismiss actions sua sponte for a




                                          4
plaintiff’s failure to prosecute or comply with the rules of civil procedure or

court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

      When a district court dismisses an action sua sponte pursuant to Rule 41(b),

we review for an abuse of discretion. See Davis v. Miller, 571 F.3d 1058,

1060–61 (10th Cir. 2009). “An abuse of discretion occurs where a decision is

premised on an erroneous conclusion of law or where there is no rational basis in

the evidence for the ruling.” Planned Parenthood of Kan. v. Andersen, 882 F.3d

1205, 1223 (10th Cir. 2018) (quoting N.M. Dep’t of Game & Fish v. U.S. Dep’t of

Interior, 854 F.3d 1236, 1245 (10th Cir. 2017)).

      Mr. Sanchez fails to show that the district court abused its discretion in

dismissing his action. Before doing so, the court carefully considered all five of

the Ehrenhaus factors. Although the Ehrenhaus factors “do not constitute a rigid

test,” Ehrenhaus, 965 F.2d at 921, they are a “non-exclusive list of sometimes-

helpful ‘criteria’ or guide posts the district court may wish to ‘consider’ in the

exercise of what must always remain a discretionary function,” Lee v. Max Int’l,

LLC, 638 F.3d 1318, 1323 (10th Cir. 2011) (quoting Ehrenhaus, 965 F.2d at 921).

      On the first factor, the court concluded that Mr. Sanchez’s “neglect does

not overtly prejudice Defendants, except that, in general, passage of time can

weaken evidentiary support for a position.” R. at 142 (Mem. Decision &

Dismissal Order, filed June 18, 2020). On the second factor, the court determined


                                           5
that Mr. Sanchez’s failure to comply “caused the Court and staff to spend

unnecessary time and effort” and thereby “increased the workload of the Court

and t[ook] its attention away from other matters in which parties have met their

obligations and deserve prompt resolution of their issues.” Id. at 143. The court

noted, regarding the third factor, that Mr. Sanchez previously “showed ability to

file complaints and respond to Court orders,” and therefore presumably “kn[ew]

to obey” the court’s second order to cure deficiencies in his amended complaint.

Id. at 144. On the fourth factor, the court insisted that “[t]here can be no

mistaking [its] intentions,” given that it explicitly stated in its second order to

cure deficiencies that it would dismiss the action if Mr. Sanchez failed to timely

comply. Id. at 145. Finally, on the fifth factor, the court concluded that “no

sanction less than dismissal would work here”—specifically, because Mr. Sanchez

“has neglected this case so thoroughly that the Court doubts monetary or

evidentiary sanctions would be effective (even if such sanctions could be

motivating for an indigent, pro se prisoner).” Id. at 147.

      Mr. Sanchez has failed to show that the district court abused its discretion

when it dismissed his action. In fact, Mr. Sanchez has not even attempted to

make an abuse-of-discretion argument. Instead, his brief merely restates the

various allegations of his underlying § 1983 claims as raised in his first and




                                           6
amended complaints. This showing provides no basis for us to reverse the district

court’s decision.

      After all, “[t]he first task of an appellant is to explain to us why the district

court’s decision was wrong.” Nixon v. City & Cnty. of Denver, 784 F.3d 1364,

1366 (10th Cir. 2015); see also United States v. Kunzman, 54 F.3d 1522, 1534

(10th Cir. 1995) (“It is insufficient merely to state in one’s brief that one is

appealing an adverse ruling below without advancing reasoned argument as to the

grounds for the appeal.” (quoting Am. Airlines v. Christensen, 967 F.2d 410, 415

n.8 (10th Cir. 1992))). Mr. Sanchez’s brief certainly spins a “tale of apparent

injustice.” Nixon, 784 F.3d at 1366. But it “utterly fails . . . to explain what was

wrong with the reasoning that the district court relied on in reaching its decision.”

Id.

      Even construing Mr. Sanchez’s briefing liberally, we cannot find any

argument therein on why the district court abused its discretion in dismissing his

action pursuant to Rule 41(b). Because Mr. Sanchez “has failed to present any

argument or authority in support of this particular . . . claim, we decline to further

consider it on appeal.” EEOC v. C.R. England, Inc., 644 F.3d 1028, 1050 n.18

(10th Cir. 2011).

                                          III




                                           7
      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Mr. Sanchez’s § 1983 action. 2



                                      ENTERED FOR THE COURT



                                      Jerome A. Holmes
                                      Circuit Judge




      2
             Mr. Sanchez has filed two motions. The first is a motion to proceed
in forma pauperis (IFP). The second motion is a request for appointment of
counsel to assist with his appeal. We summarily deny the IFP motion; as evident
from our previous discussion, Mr. Sanchez has failed to “show . . . the existence
of a reasoned, nonfrivolous argument on the law and facts in support of the issues
raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).
Consequently, Mr. Sanchez is obligated to pay immediately the outstanding
balance of the filing fee. Furthermore, we deny the appointed-counsel motion as
moot.

                                        8